Citation Nr: 0918678	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-39 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Service connection for migraines, clamed as headaches, 
claimed as due to an undiagnosed illness.

2.  Service connection for sleep apnea, claimed as a sleep 
disorder, claimed as due to an undiagnosed illness.

3.  Service connection for depression, also claimed as memory 
loss, difficulty concentrating, chronic fatigue, and muscle 
aches, claimed as due to an undiagnosed illness.

4. Service connection for irritable bowel syndrome, also 
claimed as diarrhea and constipation, claimed as due to an 
undiagnosed illness.

5.  Service connection for a skin rash, claimed as due to an 
undiagnosed illness.

6.  Service connection for joint aches, claimed as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1988 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran served on active duty, in pertinent part, in 
Southwest Asia during the Persian Gulf War era. 

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's migraines, 
clamed as headaches, are causally related to active military 
service or any incident thereof, to include as due to an 
undiagnosed illness attributable to the service in Southwest 
Asia during the Persian Gulf War era.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's sleep 
apnea, claimed as a sleep disorder, is causally related to 
active military service or any incident thereof, to include 
as due to an undiagnosed illness attributable to the service 
in Southwest Asia during the Persian Gulf War era.



4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's irritable 
bowel syndrome, also claimed as diarrhea and constipation, is 
causally related to active military service or any incident 
thereof, to include as due to an undiagnosed illness 
attributable to the service in Southwest Asia during the 
Persian Gulf War era.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's skin rash 
is causally related to active military service or any 
incident thereof, to include as due to an undiagnosed illness 
attributable to the service in Southwest Asia during the 
Persian Gulf War era.

6.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's joint 
aches are causally related to active military service or any 
incident thereof, to include as due to an undiagnosed illness 
attributable to the service in Southwest Asia during the 
Persian Gulf War era, and arthritis is not shown to have been 
manifested either in service or within one year after 
separation from service.
 

CONCLUSIONS OF LAW

1.  Migraines, clamed as headaches, are not a manifest sign 
or symptom of a disorder due to an undiagnosed illness, and a 
current disability manifested by migraines was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§  3.303, 
3.317 (2008).

2.  Sleep apnea, claimed as a sleep disorder, is not a 
manifest sign or symptom of a disorder due to an undiagnosed 
illness, and a current disability manifested by sleep apnea 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117 1131; 38 C.F.R. §§  3.303, 3.317.


3.  Irritable bowel syndrome, also claimed as diarrhea and 
constipation, is not a manifest sign or symptom of a disorder 
due to an undiagnosed illness, and a current disability 
manifested by irritable bowel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
1131; 38 C.F.R. §§  3.303, 3.317.

4.  A skin rash is not a manifest sign or symptom of a 
disorder due to an undiagnosed illness, and a current 
disability manifested by a skin rash was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
1131; 38 C.F.R. §§  3.303, 3.317.

5.  Joint aches are not a manifest sign or symptom of a 
disorder due to an undiagnosed illness, and a current 
disability manifested by joint aches was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117 1131; 38 C.F.R. §§  3.303, 3.307, 
3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In October 2005, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2006 rating 
decision, November 2006 SOC, and April 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VA's notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Sanders, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

The RO did not afford the Veteran a VA examination for his 
headaches, sleep apnea, irritable bowel syndrome, skin rash, 
and joint aches on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees.  
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
there is no competent evidence of an in service event related 
to these disorders.  Furthermore, the VA examiner at the 
April 2006 examination for chronic fatigue syndrome evaluated 
the Veteran for these disorders, as discussed below in 
detail.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence is 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The law provides that, where a veteran served ninety days or 
more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In addition to the general service connection law discussed 
above, service connection may be established for a veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or after service, to 
a degree of 10 percent or more, not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Persian 
Gulf War era runs from August 2, 1990, to a date not yet 
determined.  38 U.S.C.A. § 101(33). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or 



symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome which (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

In this case, the Veteran's service records show that he 
served on the nuclear powered guided missile cruiser USS 
Texas while it was off the coast of Southwest Asia in 1991.  
Therefore, he is a "Persian Gulf veteran" as defined by 
regulation.  See 38 C.F.R. § 3.317.


A.  Migraines, Claimed as Headaches

The Veteran's service treatment records (STRs) show that in 
February 1986 he complained of headaches since physical 
training that morning, with pain on the side of the head and 
behind the eyes.  The STRs do not show any further 
complaints, treatment, or diagnoses related to headaches.  At 
the Veteran's November 1993 separation examination, he 
indicated that he had never had frequent or severe headaches.

Private treatment notes from November 2000 indicate that the 
Veteran reported having very infrequent migraine headaches.  
In November 2001 he reported occasional headaches and said 
that he had had migraine headaches for nine years that had 
not changed in character.  A November 2001 MRI of the 
Veteran's brain and pituitary gland was normal.  At April 
2002 private treatment he complained of bilateral ear pain, 
sinus headaches, and facial pain that had lasted for five 
days.

At an October 2005 Persian Gulf Examination, the Veteran 
complained of mild headaches that were sometimes more severe.  
They were currently occurring every couple of months and 
lying in a dark room helped to alleviate them.

The Veteran had a VA examination for chronic fatigue in April 
2006, at which he said that when he had severe headaches he 
could not perform any of his duties and would go into a dark 
room.  Less severe headaches occurred approximately once a 
week and caused no impairment.  He took Tylenol and Excedrin 
for his headaches.  The examiner opined that, given the 
history of incapacity during headaches plus avoidance of 
bright lights and resting in a dark room, the headaches were 
more likely than not of a migraine nature.  The diagnosis of 
the Veteran included migraine headaches.

At a September 2006 Gulf War examination the Veteran reported 
having migraine headaches for which he took Excedrin.  He 
testified at a March 2007 Decision Review Officer (DRO) 
hearing that he had been getting headaches since his 
discharge and that they had gotten worse over time.

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against an award of 
compensation for an undiagnosed illness manifested by 
headaches, because the medical records discussed above show 
that the Veteran was been diagnosed with migraine headaches.

The Board has also considered whether service connection for 
migraine headaches can be granted on a direct basis, i.e., as 
incurred in or aggravated during the Veteran's active 
service.  Although the Veteran reported in November 2001 that 
he had had headaches for nine years and testified at his 
March 2007 DRO hearing that he had headaches since his 
discharge, he had indicated on his November 1993 medical 
history report that he had not had frequent or severe 
headaches.  In addition, the post-service treatments records 
that have been associated with the claims file show that he 
did not seek treatment for headaches for seven years after 
his active service.   This also tends to show that he had not 
suffered from migraine headaches since his active service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

We recognize the sincerity of the arguments advanced by the 
Veteran that his migraines, clamed as headaches, are service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, 
headaches require specialized training for a determination as 
to diagnosis and causation, and are therefore not susceptible 
of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for migraines, clamed as headaches, as due 
to an undiagnosed illness, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
 
B.  Sleep Apnea, Claimed as a Sleep Disorder

The Veteran's STRs do not show any complaints, treatment, or 
diagnoses related to sleep apnea or other sleep disorder.  He 
indicated on the November 1993 medical history report that he 
had not ever had frequent trouble sleeping.

Private treatment records from W.V.M.C. show that the Veteran 
underwent a sleep study in June 1998.  He was diagnosed with 
having mild obstructive sleep apnea, and it was noted that 
the vast majority of this was while he was sleeping on his 
back with only minimal, and probably normal, obstruction 
while sleeping on his side.

January 2002 private treatment notes with M.V.M. indicate 
that the Veteran was sleeping well.

At an October 2005 Persian Gulf Examination the Veteran 
complained of sleep disturbance.  He was diagnosed with mild 
sleep apnea.  A January 2006 examination addendum noted that 
a June 2005 sleep study from private treatment showed mild 
obstructive sleep apnea.

In January 2006 the Veteran's parents wrote that he returned 
home to live with them after his active service and they 
noticed that he could not sleep at night.

At the April 2006 VA chronic fatigue examination the Veteran 
reported that he was not taking any medication for his sleep 
and was not on a CPAP device.  The examiner noted that the 
Veteran's sleep disorder had apparently occurred after 
discharge.  The Veteran reported that he did not have any 
difficulty falling asleep but woke up every two hours and 
slept for about five hours per night.  His wife had noticed 
that at times the Veteran was not breathing, especially when 
he was lying on his back.  He was sleeping on his stomach and 
had minimal difficulty.  The Veteran snored when lying on his 
back and nose strips were of mild benefit.  The VA examiner 
diagnosed the Veteran with obstructive sleep apnea, mild.

At a September 2006 Persian Gulf Examination the Veteran was 
noted to have insomnia and difficulty falling asleep.

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against an award of 
compensation for an undiagnosed illness manifested by a sleep 
disorder, because the medical records discussed above show 
that the Veteran has been diagnosed with sleep apnea.

Therefore, we have also considered whether service connection 
for sleep apnea can be granted on a direct basis, i.e., as 
incurred in or aggravated during the Veteran's active 
service.  However, there is no medical evidence of record 
linking the Veteran's current sleep apnea to his active 
service, and the April 2006 VA examiner felt that the sleep 
apnea had apparently occurred after discharge.

We recognize the sincerity of the arguments advanced by the 
Veteran and his parents that his sleep apnea, claimed as a 
sleep disorder, is service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu, supra.  It is true that lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  
See also Robinson, supra.  However, sleep disorders require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.  

Because the evidence preponderates against the claim of 
service connection for sleep apnea, claimed as a sleep 
disorder, as due to an undiagnosed illness, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

C.  Depression, also claimed as Memory Loss, Difficulty 
Concentrating,
Chronic Fatigue, and Muscle Aches

The Veteran's STRs do not show any treatment for depression, 
memory loss, problems with concentration, chronic fatigue, 
and muscle aches.  He indicated on his November 1993 medical 
history report that he had not ever had depression.

Private treatment from M.V.M. show that in January 2002 the 
Veteran's symptoms of depression were noted to be doing well 
with improved energy, mood, and improved concentration.  The 
diagnosis included depression, stable.  The Veteran was noted 
to have had depression for 15 years in August 2004 treatment 
notes.  He had follow up treatment in September 2005 for 
symptoms that he thought could be related to Gulf War 
Syndrome and potential exposure to chemical weapons.  He said 
that the ship he served on was under a cloud of smoke for 
several weeks and he subsequently heard reports that there 
may have been toxic substances in the smoke.  The Veteran 
reported that in the ensuing years he had poor concentration, 
poor sleep, and felt depressed.  The treating provider felt 
that many of the symptoms the Veteran suffered from could be 
attributed to depression.  While it was thought that there 
could be a link to the Veteran's Gulf War service, he thought 
that was best assessed by VA.

At the Veteran's October 2005 VA Persian Gulf examination, he 
complained of depression.  The examiner noted that the 
Veteran had a depressed mood, anxiety, increased stress, 
memory loss, increased irritability, poor concentration, and 
difficulty falling or staying asleep.  He also noted that he 
had a normal affect and mood and that his memory and judgment 
appeared normal.  The Veteran was diagnosed with depression, 
untreated.

The Veteran's parents wrote in their January 2006 statement 
that the Veteran was often depressed while he was attending 
college after his discharge from the Navy.

In April 2006 the Veteran underwent a VA examination for 
mental disorders.  The Veteran said that he did not have any 
mental health treatment prior to his military service and 
that his depressive symptoms began in the Navy and that when 
he went to his senior chief due to suicidal thoughts after 
his second tour in southwest Asia he was told to "knock it 
off."  The senior chief told the Veteran that if he went to 
him again he would have to report it, and the Veteran told 
the examiner, "I learned quickly to keep my mouth shut."  

The Veteran reported that he was not receiving any mental 
health treatment, but that a private physician he had seen 
for six years diagnosed him with depression.  He said that he 
had taken Paxil, Wellbutrin, and Effexor in the past without 
benefit and that he began taking these medications shortly 
after his discharge from the Navy.  The symptoms that the 
Veteran reported were lack of energy, ongoing suicidal 
thoughts, having a "no care" attitude, helplessness, and 
hopelessness.  He was having difficulty concentrating at work 
and called in sick two to three times per month because of 
his depression.  One of his stressors was feeling confined, 
which he attributed to his work on his ship's engine room 
during his second tour in the Gulf region.

The examiner diagnosed the Veteran with dysthymia, which was 
manifested by depressed mood and somewhat constricted affect, 
and rule out passive aggressive personality traits.  However, 
the examiner found no evidence of poor concentration.  He 
said he could not link the current dysthymic symptoms to a 
chemical exposure without resorting to conjecture, and did 
not feel that the Veteran's depression could be attributed to 
a service connected condition.

The Veteran had a VA Persian Gulf Examination in September 
2006 at which he was noted to have depression.

He underwent a VA psychiatric consultation in January 2007, 
at which he described a number of neurological signs of 
depression but denied hypomanic or manic symptoms or 
episodes.  He had very low energy and interest, poor sleep, a 
fluctuating appetite, and suicidal thoughts.  He was 
diagnosed with major depression, recurrent (moderate to 
severe).  He agreed to a trial of Wellbutrin and Trazodone. 

Upon careful review of the evidence, the Board finds that the 
preponderance of the evidence is against an award of 
compensation for an undiagnosed illness manifested by 
depression, because the medical records discussed above show 
that the Veteran was been diagnosed with dysthymia and 
depression.

The Board has also considered whether service connection for 
depression can be granted on a direct basis, i.e., as 
incurred in or aggravated during the Veteran's active 
service.  However, there is no medical evidence of record 
linking his depression to his active service, and the April 
2006 VA examiner felt that he could not link the Veteran's 
current dysthymic symptoms to a chemical exposure without 
resorting to conjecture and did not feel that it could be 
attributed to a service connected condition.

The Veteran's private physician wrote in the Veteran's August 
2004 treatment notes that the Veteran had had depression for 
15 years.  However, there is no indication from the record 
that he reached his conclusion from anything other than his 
own recounting of his history.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  We recognize, of course, that a 
doctor's statement cannot be rejected solely because it is 
based upon history supplied by the appellant; the critical 
question is whether it is credible in light of all the 
evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the appellant if 
rebutted by the overall weight of the evidence). 

In this regard, the Board recognizes the sincerity of the 
assertions of the Veteran and his parents that his 
depression, also claimed as memory loss, difficulty 
concentrating, chronic fatigue, and muscle aches, is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  Although lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, under 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau, Buchanan, and Robinson, 
supra, depression requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for depression, also claimed as memory 
loss, difficulty concentrating, chronic fatigue, and muscle 
aches, as due to an undiagnosed illness, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

D.  Irritable Bowel Syndrome, also claimed as Diarrhea and 
Constipation

The Veteran's STRs show that in August 1987 he complained of 
abdominal cramps for three to four days and reported that his 
last bowel movement had been loose.  In August 1988 he had 
diarrhea for three to four days.  The STRs do not show any 
further complaints or treatment related to irritable bowel 
syndrome.

At his October 2005 VA Persian Gulf War examination, he 
complained of diarrhea alternating with constipation.  There 
had been no clear improvements when he cut down on dairy 
products, and he reported that the onset was approximately 
ten years before, i.e., after service.  The diarrhea was 
occurring two to three times a week and he got stomach cramps 
that were associated with poorly formed or watery stool.  He 
had constipation one or two times per week.

At the April 2006 VA examination for chronic fatigue, the 
examiner noted that the Veteran had not been diagnosed by a 
physician with having irritable bowel syndrome.  He reported 
having persistent, intermittent diarrhea following discharge 
from military service.  He had severe diarrhea once or twice 
a week and had seven to eight bowel movements a day.  His 
diarrhea was accompanied by abdominal cramps and bright red 
bleeding.  He had constipation several times weekly which was 
intermittent with his diarrhea.  The examiner felt that the 
Veteran had irritable bowel syndrome.

At August 2006 VA treatment, the Veteran was noted to have a 
history of irritable bowel syndrome with constipation 
alternating with loose stools.  He had tried fiber pills, and 
a variety of fruits and vegetables.  He had more of a problem 
with loose stool and occasional bleeding, and his weight had 
been stable for the past three to four years.

At a September 2006 Persian Gulf examination the Veteran 
complained of constipation two to three times a week and 
diarrhea two to three times per week.

After careful review of the evidence, the Board finds that 
the preponderance of the evidence is against an award of 
compensation for an undiagnosed illness manifested by 
irritable bowel syndrome, also claimed as diarrhea and 
constipation, because the medical records discussed above 
show that the Veteran was been diagnosed with irritable bowel 
syndrome.

The Board has also considered whether service connection for 
irritable bowel syndrome can be granted on a direct basis, 
i.e., as incurred in or aggravated during the Veteran's 
active service.  Although the Veteran stated at his April 
2006 VA examination that he had persistent, intermittent 
diarrhea following discharge from military service, his STRs 
do not show any complaints or treatment after August 1988 and 
private treatment records from 2000 to 2005 do not show any 
complaints related to diarrhea.  Therefore, the medical 
evidence of record does not support the contention that he 
has had diarrhea since service, the episodes during service 
appear to have been of a transient nature, and there is not 
medical evidence establishing a link between his current 
irritable bowel syndrome and his service.

We recognize the sincerity of the arguments advanced by the 
Veteran that his irritable bowel syndrome, also claimed as 
diarrhea and constipation, is service connected.  However, as 
noted above, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  Moreover, although lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation, irritable bowel 
syndrome requires specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible 
of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for irritable bowel syndrome, also claimed 
as diarrhea and constipation, as due to an undiagnosed 
illness, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

E.  Skin Rash

The Veteran's STRs show that in January 1986 he complained of 
a rash on his entire body.  On examination there was a slight 
redness to his skin and it was warm to touch.  The STRs do 
not show any further treatment for a skin rash.  At the 
November 1993 discharge examination, his skin was found to be 
normal and he indicated on a medical history report that he 
had not ever had any skin diseases.

At the Veteran's October 2005 Persian Gulf examination, his 
skin did not have any suspicious lesions or rash.  He had 
benign appearing seborrheic keratosis on the right 
temporomandibular joint region.

At the April 2006 VA examination, the examiner noted that the 
Veteran's skin rash occurred after his discharge from the 
military.  The Veteran stated that two to four times a year 
he had a skin rash on the lateral chest and flank bilaterally 
that usually subsided in about a week.  He had been given 
cortisone cream, which was beneficial.  The last episode had 
occurred about six weeks ago, and at the VA examination the 
Veteran did not have any evidence of a skin condition on his 
chest or flank bilaterally.  The examiner felt that without 
examining the Veteran during an episode of his skin 
condition, he could not arrive at a diagnosis without 
resorting to speculation.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a disorder which fluctuated 
in its degree of disability.  That is, a skin disorder that 
had "active and inactive stages" or was subject to 
remission and recurrence.  See also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed.").  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  However, this must be compared 
with Voerth v West, 13 Vet. App. 117, 122 (1999), where 
another examination was held not to be required when the 
disability in question did not affect earning potential, and 
wherein the Court held that the Board did not err in not 
requiring an additional examination during a period of 
inflammation.

Given that the Veteran has had two VA examinations at which 
the examiners rendered an opinion on his skin, we find that 
the requirements of Ardison, supra, have been met.  In 
addition, by his own description, his rashes last for 
approximately a week and occur two to four times per year.  
Therefore, his skin rashes are of a temporary and transient 
nature, and scheduling an examination during an active stage 
has not proven to be practicable.  The Board encourages the 
Veteran to seek treatment for his skin rash should he have 
another flare-up.

Upon careful review of the evidence, the Board finds that the 
preponderance of the evidence is against an award of 
compensation for an undiagnosed illness manifested by a skin 
rash because the medical records discussed above do not show 
that the Veteran has a skin rash.  At both the October 2005 
VA Persian Gulf examination and the April 2006 VA examination 
the Veteran did not have a rash. 

The Board has also considered whether service connection for 
a skin rash can be granted on a direct basis, i.e., as 
incurred in or aggravated during the Veteran's active 
service.  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where, as here, the overall evidence of 
record fails to support a diagnosis during the claims 
process, that holding is not applicable.  Therefore, the 
claim must be denied.  See also Hickson, supra.

Because the evidence preponderates against the claim of 
service connection for a skin rash as due to an undiagnosed 
illness, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

F.  Joint Aches

The Veteran's STRs do not show any complaints of general 
joint aches with the exception of his left shoulder, which 
has been found to be service connected on a direct basis.  On 
his October 1988 and November 1993 medical history reports, 
he indicated that he had never had arthritis, rheumatism, 
bursitis, or a bone or joint deformity.  At his October 1988 
and November 1993 examinations the Veteran's lower 
extremities, spine, and other musculoskeletal parts were 
found to be normal.

Private treatment notes show that in March 2000 the Veteran 
complained of knee pain.  At November 2000 private treatment 
he reported having occasional aches in his knees.  January 
2001 private treatment notes indicate that the Veteran had 
had right knee pain on and off for the last 15 to 20 years.  
He had been injured paying football about 20 years before, 
and was told that he might have a partially torn ligament.  
At the January 2001 treatment the Veteran had an increase in 
his pain of insidious onset.  On examination, he had 1+ 
effusion on his right knee and tenderness over the superior 
lateral pole of the patella with no tenderness along the 
patellofemoral groove.  Lachman's sign was positive, and 
there was normal varus and valgus stressors and no joint line 
tenderness.  X-rays of the right knee showed no bony spur on 
the patella or other osteophytic growths.  The Veteran was 
diagnosed with an anterior cruciate ligament (ACL) tear and 
knee effusion.

At November 2002 private treatment the Veteran complained of 
achiness in his hands and he pointed primarily to the 
metacarpophalangeal joints, and his index and middle finger, 
with the left hand worse than the right.  The base of the 
thumb bothered him a little bit, and there were no other 
significant arthralgias, swelling, erythema, or warmth.  X-
rays showed no degenerative changes; he was diagnosed with 
arthralgias, predominantly in his hands, and rule out early 
rheumatoid disease.

At the October 2005 Persian Gulf examination, the Veteran 
complained of joint pain in his knees and right fourth and 
fifth metacarpophalangeal joints that developed after 
service.  He was diagnosed with right hand pain, probable 
tendonitis, and possible overuse injury related to work.

In January 2006 the Veteran's parents wrote that the Veteran 
complained of joint aches and muscle pains after his 
discharge from active service.

At the Veteran's April 2006 VA examination, it was noted that 
he had injured his right knee in high school and that there 
was a questionable diagnosis of a torn ACL.  He said that 
during his active service he was unable to complete physical 
training because of right knee pain and swelling.  He 
reported right knee pain and swelling on physical activity 
such as yard work and chores.  His knees would occasionally 
give out and cause him to fall, and the range of motion of 
the knees was 0 to 135 degrees.  Maneuvers for meniscal 
injury were negative bilaterally, there was no patellar 
grinding, and there was mild ACL weakness on the right.  The 
Veteran's gait was normal, and X-rays showed questionable 
medial joint space narrowing.  X-rays of the right hand were 
normal.

In September 2006 the Veteran complained of joint ache in his 
shoulders, knees and right hand.  On examination he had a 
normal joint range of motion.

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against an award of 
compensation for an undiagnosed illness manifested by joint 
aches because the medical records discussed above show that 
the Veteran was been diagnosed with an ACL tear and effusion 
of the right knee, possible tendonitis, and rule out early 
rheumatoid arthritis.

The Board has also considered whether service connection for 
joint aches can be granted on a direct basis, i.e., as 
incurred in or aggravated during the Veteran's active 
service.  With the exception of the left shoulder disorder, 
which has been found to be service connected, his STRs do not 
show complaints or treatment related to the joints, and the 
post-service treatment records do not show that he was 
diagnosed with arthritis within a year after service.  
Furthermore, there is no medical evidence establishing a link 
between his current joint aches and his service.

The Board recognizes the sincerity of the arguments advanced 
by the Veteran and his parents that his joint aches are 
service connected.  We must reiterate, however, that issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
resolution with professional evidence.  See Espiritu, supra.  
It is true that lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation, but joint 
aches require specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for joint aches, as due to an undiagnosed 
illness, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for migraines, clamed as headaches, as due 
to an undiagnosed illness, is denied.

Service connection for sleep apnea, claimed as a sleep 
disorder, as due to an undiagnosed illness, is denied.


[Continued on Next Page]




Service connection for depression, also claimed as memory 
loss, difficulty concentrating, chronic fatigue, and muscle 
aches, as due to an undiagnosed illness,  is denied.

Service connection for irritable bowel syndrome, also claimed 
as diarrhea and constipation, as due to an undiagnosed 
illness, is denied.

Service connection for a skin rash due to an undiagnosed 
illness is denied.

Service connection for joint aches due to an undiagnosed 
illness is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


